Citation Nr: 1711989	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back condition. 

2. Entitlement to service connection for a headache disorder, to include as secondary to the service-connected left eye enucleation. 
 

REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2011 rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2014, the Board remanded the Veteran's claims for service connection for further development.  A SSOC was issued in September 2016, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran's current low back disability was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  A headache disability was not manifested during active military service, is not shown to be causally or etiologically related to active military service, is not shown to have manifested within one year from the date of the Veteran's separation from the military, and is not shown to be caused or aggravated by the service-connected left eye enucleation.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

2. The criteria to establish service connection for a headache disorder, to include as secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular an April 2011 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  His statements, in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Board has obtained VA examination reports, and opinions, which may be accepted as adequate reports of examination of the Veteran, without further VA examination. 38 C.F.R. § 3.326.  The Veteran underwent VA examinations in  September 2011, February 2013, August 2016.  An addendum opinion was  issued in November 2015.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  In addition, the medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the case was remanded in November 2014.  The records requested were appropriately sought and medical examinations and opinions were obtained.  Accordingly, there was substantial compliance with the November 2014 Remand.  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria 

A.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, such as arthritis,  if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a), and only those listed, may be established through a showing continuity of symptomatology since service).

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


A. Low Back Disability 

The Veteran contends that he is entitled to service connection for a low back disability.  The Veteran contends he injured his back during a parachute jump while he was in service, and that he has experienced back pain ever since.   

The STRs show that in April 1965, the Veteran was treated for a moderate low back strain associated with parachute jumps.  The STRs also report that the injury responded slowly to treatment.  In July 1968, in conjunction with a Medical Evaluation Board, the Veteran underwent a VA examination, and there was no mention of or documentation of a back condition.  

Post service, in January 1998, the Veteran was seen for low back pain, and noted to be status post L5- S1 laminectomy. 

In September 2011, the Veteran was afforded a VA examination.  The Veteran reported injuring his spine during a routine parachute jump while in service.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  He reported having a laminectomy in 1977, and removal of scar tissue in 1997.  He reported retiring from the US Postal service in 1977 due to lumbar pain.  The examiner concluded it was less likely than not that the current DDD (degenerative disc disease), and DJD (degenerative joint disease) are related to jumping from airplanes during service.  The rationale provided was that DDD is a condition in which the intervertebral discs dehydrate and shrink.  This causes loss of disc height and reduction of the intervertebral spaces between vertebrae.  It is a normal part of aging. She noted the majority of people have mild to moderate disc degeneration in one or more lumbar discs by the age of 30, and is a product wear and tear.   

In August 2016, the Veteran underwent another VA examination.  The Veteran reported that since his 2011 examination, he had sought treatment from a neurosurgeon, and MRI records reveal degenerative disc disease and spondylosis with L4-L5 central disc protrusion and central canal stenosis.  He reported daily pain that was worse when he stands or sits too long, and unable to sleep on his back because of pain. Range of motion testing revealed flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The Veteran was diagnosed to have DDD, spondylosis and central canal stenosis.  The examiner indicated it is unlikely that a parachute jump injury that occurred in 1962 caused the Veteran's current back issues. The examiner indicated degenerative spondylosis and DDD are most commonly seen in persons over 40 years of age and are widely considered to be a wear and tear type of degenerative inflammation occurring with age.  Risk factors include age, obesity, genetic, anatomical factors including joint shape and alignment and gender.  The most common cause of lumbar spinal stenosis is degenerative spondylosis, which typically affects individuals over the age of 60 years.  Thus, the Veteran's back condition was less likely than not incurred in or caused by an in-service injury, event or illness.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA opinions were provided by those who possess the necessary education, training, and expertise to provide the requested opinion.  The September 2011 VA examiner attributed the Veteran's DDD to aging, as did the 2016 opinion provider who called it a wear and tear type of degenerative inflammation occurring with age.  Additionally, the August 2016 opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation based on sound medical principles.  It is also clear from the August 2016 VA examination report that the examiner considered the Veteran's lay statements but ultimately concluded that there was no etiological relationship between the Veteran's current back disability and an incident of his military service.  For these reasons, the Board finds that the VA examiner's opinions are dispositive of the service connection nexus question presented in this case.  

In so finding, the Board notes that the Veteran has also expressed his own view that his back disability is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the disability affecting the Veteran's back is etiologically related to service, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed back disability is in any way related to his military service.

The Board also notes that there is no credible evidence of record that the Veteran's back disability, to include DDD, spondylosis, and central canal stenosis, manifested to a compensable degree within one year of the Veteran's discharge from service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). The Veteran's claim of entitlement to service connection for a low back disability is denied.

B. Headaches

The Veteran contends that he is entitled to service connection for headaches.

The service treatment records are silent for documentation of headaches.  No reports of headaches were made at a July 1968 examination prepared shortly before the Veteran's service discharge.  He is service connected for enucleation of the left eye.  

Post service VAMC treatment records show a single complaint of headaches in December 2015. 

In February 2013, the Veteran was afforded a VA examination; and an addendum report was obtained in November 2015.  

At the February 2013 examination, it was noted the Veteran had not been diagnosed with a headache condition, but he reported getting headaches off and on, involving both sides of his head, and using Naprosyn to treat the pain.  He had an eye enucleation in 1968.  He reported pulsating or throbbing head pain, on both sides of his head that last typically one day.  The VA examiner concluded any headache condition is less likely than not proximately due to or the result of the Veteran's left eye enucleation.  The examiner noted the Veteran has not been diagnosed with or treated for a headache condition in service or after service, and that the Veteran was describing what would be simple non migraine muscle tension headaches.  The causes of these were indicated to be unknown, but with an almost endless number of factors associated with them.  The Veteran's headaches were observed as not specifically on the side of the Veteran's enucleation, and involve both sides of his head, front and back, and are not easily treated, last a short period of time, and do not present a disability pattern.  Furthermore, the Veteran had the enucleation since 1968 but did not have significant issues with a headache until two to three years ago, by his own account.  Thus, the examiner concluded it was unlikely the Veteran's headache complaints are due to or the result of the Veteran's eye condition.  

In a November 2015 opinion, the reviewer concluded that the Veteran's claimed headache condition is less likely than not proximately due to or the result of the Veteran's left eye enucleation, since there was not been a single mention of headaches at any of the eye examinations, or follow up appointments.  Thus, it was less likely than not that the ocular enucliation causes the Veteran's headaches or aggravates his headaches.  

Having considered all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding the Veteran's headaches were incurred in service or are caused or aggravated by his service connected left eye enucleation.  The most probative pieces of evidence, the informed medical opinions discussed above, are uniformly against this conclusion.  The Veteran's opinions are afforded no probative value as he does not possess the necessary expertise to address the question with authority.  As the greater weight of the evidence is against the claim, a basis upon which to establish service connection has not been presented.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). Entitlement to service connection for headaches, to include as secondary to a service-connected condition, is not warranted.



ORDER

Entitlement to service connection for a low back condition is denied.  

Entitlement to service connection for a  headache disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


